      Case 4:21-cv-00177-ALM Document 1 Filed 03/04/21 Page 1 of 7 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS


 Lars Lofstrand

                          Plaintiff,               Case No. 4:21-cv-177

 v.

 Straight Marketing, LLC,                          Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

         Lars Lofstrand (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,

alleges the following against Straight Marketing, LLC (Defendant):

                                       INTRODUCTION

         1.    Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227 and § 302.101 of the Texas Business & Commercial Code.

                                 JURISDICTION AND VENUE

         2.    This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

         3.    This Court has personal jurisdiction over Defendant conducts business in the State

of Texas.

         4.    Venue is proper under 28 U.S.C. § 1391(b)(2).



                                                     1
   Case 4:21-cv-00177-ALM Document 1 Filed 03/04/21 Page 2 of 7 PageID #: 2




                                             PARTIES

       5.      Plaintiff is a natural person residing in Plano, Texas, 75093.

       6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.      Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 440 Market Street, Elmwood Park, New Jersey 07026.

       8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                   FACTUAL ALLEGATIONS

       10.     Plaintiff has a personal cellular telephone number ending in 8069.

       11.     Plaintiff has only used this phone number ending in 8069 as a personal cellular

telephone.

       12.     Defendant placed calls to Plaintiff on his residential and personal cellular phone for

solicitation purposes.

       13.     Defendant was calling regarding Google placement and search engine optimization

(SEO) services for his business.

       14.     Plaintiff did not request information from Defendant about Google placement or

SEO services and Defendant did not have consent to contact Plaintiff.

       15.     Plaintiff was not interested in purchasing Google placement or SEO services and

did not seek information regarding Google placement or SEO services.

       16.     When placing these calls to Plaintiff, Defendant used an automated telephone

dialing system and/or pre-recorded message.




                                                      2
   Case 4:21-cv-00177-ALM Document 1 Filed 03/04/21 Page 3 of 7 PageID #: 3




       17.       Plaintiff knew Defendant was using an automated telephone dialing system and/or

a pre-recorded message as there was a noticeable “bloop” sound and/or pre-recorded message that

played prior to a live person coming on the line.

       18.       Plaintiff has been on the Do Not Call Registry since June 28, 2018.

       19.       Defendant’s calls were not made for “emergency purposes.”

       20.       In order to ascertain the identity of who was contacting him, Plaintiff purchased

Defendant’s services and received a confirmation email with Defendant’s name. See Exhibit “A”.

       21.       Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

       22.       Defendant is not registered as a telephone solicitor with the Texas Secretary of State

as required by the Texas Business and Commerce Code.

       23.       This   was    confirmed    by    checking    if   Defendant    was    registered   at:

https://direct.sos.state.tx.us/telephone/TelephoneSearch.asp.

       24.       Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUN T I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

       25.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       26.       The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).




                                                       3
   Case 4:21-cv-00177-ALM Document 1 Filed 03/04/21 Page 4 of 7 PageID #: 4




           23.   Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

           24.   The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

           25.   The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

           26.   Defendant’s calls were not made for “emergency purposes.”

           27.   Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

           28.   Defendant contacted Plaintiff despite the fact that Plaintiff was on the Do Not Call

Registry.

           29.   Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

           30.   The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

           31.   As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUN T II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

           32.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

                                                      4
   Case 4:21-cv-00177-ALM Document 1 Filed 03/04/21 Page 5 of 7 PageID #: 5




        33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or his telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff was on the Do Not Call

Registry.

        35.      Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.

        36.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                     COUNT III
                          DEFENDANT VIOLATED § 302.101 OF
                      THE TEXAS BUSINESS & COMMERICAL CODE

        39.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        40.      §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state unless


                                                       5
   Case 4:21-cv-00177-ALM Document 1 Filed 03/04/21 Page 6 of 7 PageID #: 6




the seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.

        41.     Defendant violated § 302.101 of the Texas Business & Commercial Code when its

representatives engaged in continuous and repetitive telephone solicitation of Plaintiff without

obtaining a registration certificate from the Office of the Secretary of State.

        42.     §302.302(a) of the Texas Business & Commerce Code provides that a person who

violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all

reasonable cost of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.




        Wherefore, Plaintiff, Lars Lofstrand respectfully prays for judgment as follows:

                a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                        227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;

                b.      Statutory damages of $500.00 per violative telephone call (as provided

                        under 47 U.S.C. § 227(b)(3)(B));

                c.      Additional statutory damages of $500.00 per violative telephone call (as

                        provided under 47 U.S.C. § 227(C);

                d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                        47 U.S.C. § 227(b)(3));

                e.      Additional treble damages of $1,500.00 per violative telephone call (as

                        provided under 47 U.S.C. § 227(C);

                f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c)

                                                       6
 Case 4:21-cv-00177-ALM Document 1 Filed 03/04/21 Page 7 of 7 PageID #: 7




            g.      Statutory damages of $5,000 per violation (as provided under §302.302(a)

                    of the Texas Business & Commerce Code);

            h.      All reasonable attorneys’ fees, witness fees, court costs and other litigation

                    costs incurred by Plaintiff pursuant to §302.302(a) of the Texas Business &

                    Commerce Code;

            i.      Any other relief this Honorable Court deems appropriate.




                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Lars Lofstrand demands a jury trial in this case.




                                                Respectfully submitted,

Dated: 03/04/2021                               By: s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: aginsburg@creditlaw.com




                                                  7
